Citation Nr: 0315567	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  00-22 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Character of discharge.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The appellant had active service from October 4, 1966, to 
August 11, 1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an administrative decision in March 2000 by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 


REMAND

The Board notes that the basis of the RO's administrative 
decision was that the appellant's discharge under other than 
honorable conditions is considered to have been under 
dishonorable conditions because it was due to willful and 
persistent misconduct.  See 38 C.F.R. § 3.12(d)(4) (2002).

38 C.F.R. § 3.12(b) (2002) provides that a discharge or 
release from service under one of the conditions specified in 
that section is a bar to the payment of benefits unless it is 
found that the person was insane at the time of committing 
the offense causing such discharge or release.  The appellant 
has contended that he was insane at the time of his willful 
and persistent misconduct during active service, but he has 
not submitted or identified any medical evidence or medical 
opinion showing that he was insane.

During the pendency of this appeal, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) became law.  
The VCAA applies to all pending claims for VA benefits and 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also provides that VA shall notify the claimant 
of any information, and any medical or lay evidence not 
previously provided to VA which is necessary to substantiate 
the claim and whether VA or the claimant is expected to 
obtain any such evidence.  See Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Charles v. 
Principi, 16 Vet. App. 370 (2002).

The Board notes that, although the RO notified the appellant 
in a January 2002 letter of the requirements in law to 
establish service connection for a disability, the appellant 
has not been notified by VA in specific terms as to the 
evidence which would be needed to substantiate his claim that 
he was insane at the time of his offenses in service which 
involved willful and persistent misconduct and whether VA or 
the claimant is expected to attempt to obtain and submit such 
evidence.  In Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2)(ii), which requires 
the Board "to provide the notice required by 38 U.S.C. [§] 
5103(a)" and that the claimant has "not less than 30 days 
to respond to the notice" is invalid because it is contrary 
to 38 U.S.C. § 5103(b), which provides the claimant one year 
to submit evidence.  As matters stand, the record has a 
procedural defect in the notice required under the VCAA which 
may no longer be cured by the Board.  Accordingly, the Board 
must remand the case in order to satisfy VA's duty to notify 
the appellant.

Under the circumstances, this case is REMANDED for the 
following:

1.  The appellant should be notified, 
pursuant to the VCAA, of any information, 
and any medical or lay evidence not 
previously provided to VA, which is 
necessary to substantiate his claim on 
appeal and whether VA or the claimant is 
expected to obtain any such evidence.

2.  The appellant should be allowed the 
period of time provided by law for a 
response.

Following completion of these actions, the evidence should be 
reviewed to determine whether the appellant's claim may now 
be granted.  If the decision remains adverse to the 
appellant, he and his representative should be provided with 
an appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purpose of this REMAND is to afford 
the appellant due process of law and the notice required by 
the VCAA.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant until he receives further notice.

In addition to evidence, the appellant has the right to 
submit additional argument on 
the matter which the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




